Citation Nr: 1317535	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1977 to December 1977 and from February 1982 to February 1986.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before a Decision Review Officer.  In June 2008, he appeared at a hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts have been associated with the file.

In September 2008, January 2011 and February 2013, the Board remanded the claims.  The claims are again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The service treatment records for the first period service have not been associated with the Veteran's file and it is not clear whether the records are otherwise unavailable.  As the record is incomplete, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request again the service treatment records for the first period of service from August 1977 to December 1977.  






If the records requested do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Ensure VA's duty to assist, including whether a VA medical opinion is needed to decide the claims, considering the additional records since the Veteran was last examined by VA in December 2008.   

3.  After the development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Vetera has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


